                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           4:18-CR-40136-01-KES

                   Plaintiff,
                                                ORDER ADMITTING EVIDENCE
      vs.

MICHAEL WAYNE COOPER,

                   Defendant.


      Plaintiff, the United States of America, filed notice pursuant to Federal

Rule of Evidence 801(d)(2)(A) that it intends to offer the trial testimony of

defendant, Michael Wayne Cooper, from his June 2019 jury trial. Docket 182.

Cooper objects. Docket 186. The court finds that Cooper’s prior trial testimony

is admissible.

                                  BACKGROUND

      In June of 2019, Cooper was brought to trial before a jury for one count

of distribution of a controlled substance resulting in serious bodily injury.

Docket 139; Docket 167 (trial transcript). During Cooper’s case-in-chief,

Cooper testified. Docket 167-2 at 86-132. The case went to the jury for

deliberation. Docket 139 at 5. After all reasonable efforts, the jury informed the

court that it was unable to reach a unanimous verdict. Docket 167-3 at 64-67.

The court declared a mistrial. Id. at 67. On September 4, 2019, the United

States filed a Second Superseding Indictment charging Cooper with one count

of distribution of a controlled substance resulting in serious bodily injury and
one count of conspiracy to distribute a controlled substance. Docket 171. The

retrial is scheduled to begin on October 7, 2019. Docket 175.

                                   DISCUSSION

I.      Hearsay

        The United States argues that Cooper’s prior trial testimony is admissible

under Federal Rule of Evidence 801(d)(2)(A). Docket 182. Cooper argues that

the trial testimony is inadmissible hearsay and should be precluded from

admission during the United States’s case-in-chief under Rule 801. Docket 186

at 1.

        Under Federal Rule of Evidence 801(d)(2)(A), a statement that is “offered

against an opposing party” and “was made by the party in an individual or

representative capacity” is not hearsay. Here, Cooper’s trial testimony would be

offered against an opposing party because the United States is offering it

against Cooper. Additionally, the statement was made by the party in an

individual capacity because the testimony is Cooper’s own statement. Thus,

Cooper’s prior trial testimony is not hearsay and is admissible under Rule

801(d)(2)(A).

        Cooper argues that the United States’s reliance on Rule 801(d)(2)(A) is

“flawed” because a majority of Cooper’s prior testimony is not being offered

“against him” as Rule 801 requires. Docket 186 at 1. Cooper contends that his

testimony is not an admission against his own interest. Id. But Rule

801(d)(2)(A) does not require the statement to be against the declarant’s

interest; the rule only requires the statement to be offered against an opposing

                                         2
party. A statement made against interest is a hearsay exception contained in

Rule 804, and the United States does not rely on that exception. See Fed. R.

Evid. 804(b)(3). Here, Cooper’s prior trial testimony is not hearsay under Rule

801(d)(2)(A) because it is an opposing party’s statement.

II.   Fifth Amendment

      The Fifth Amendment states, “No person . . . shall be compelled in any

criminal case to be a witness against himself[.]” U.S. Const. amend. V. But “[a]

defendant who chooses to testify waives his privilege against compulsory self-

incrimination with respect to the testimony he gives[.]” Harrison v. United

States, 392 U.S. 219, 222 (1968). “[O]nce the right against self-incrimination is

waived, the information given is admissible at any subsequent trial.” United

States v. Gianakos, 415 F.3d 912, 919 (8th Cir. 2005).

      In Harrison v. United States, the United States Supreme Court found the

defendant’s prior trial testimony to be inadmissible in a subsequent trial

because the prior testimony was “the fruit of the poisonous tree.” 392 U.S. at

222. In Harrison, the government introduced three confessions allegedly made

by Harrison while in police custody. Id. at 220-21. After the admission of the

confessions at trial, Harrison took the stand to testify about his version of the

facts. Id. The jury found Harrison guilty, but his conviction was later reversed

because the court of appeals found that his confessions were illegally obtained

and inadmissible. Id. at 220. Upon remand, the case came before a jury for a

second time. Id. at 221. At the second trial, the prosecutor read to the jury

Harrison’s prior trial testimony. Id. The jury convicted Harrison. Id.

                                        3
      The Supreme Court reserved the lower court and found that the prior

testimony was inadmissible in the second trial. Id. at 226. The Court

acknowledged “the general evidentiary rule that a defendant’s testimony at a

former trial is admissible in evidence against him in later proceedings.” Id. at

222. But the Court noted that Harrison’s case presented an exception to the

general rule because “the petitioner testified only after the Government had

illegally introduced into evidence three confessions, all wrongfully obtained,

and the same principle that prohibits the use of confessions so procured also

prohibits the use of any testimony impelled thereby—the fruit of the poisonous

tree[.]” Id. (footnote omitted).

      In support of its notice, the United States cites United States v. Gianakos.

Docket 186 at 2. In Gianakos, the Eighth Circuit Court of Appeals found that

the admission of the defendant’s prior trial testimony in a subsequent trial did

not violate his Fifth Amendment rights. 415 F.3d at 918. Gianakos testified in

his own defense at his state trial for first-degree murder. Id. His conviction was

reversed by the Minnesota Supreme Court based on a spousal-privilege issue.

Id. Then, federal charges were brought against Gianakos for kidnapping. Id.

During the federal jury trial, the district court admitted Gianakos’s testimony

from his prior state trial. Id. Gianakos appealed his conviction and argued that

the district court erred in admitting his prior testimony because it violated his

Fifth Amendment right against self-incrimination. Id. The Eighth Circuit

distinguished Gianakos’s case from Harrison because Gianakos’s prior

testimony was not the fruit of the poisonous tree. Id. at 919. Gianakos “testified

                                        4
in his own defense to rebut his wife’s testimony implicating him in the

murder.” Id.

      Here, the general rule applies. When Cooper took the stand and testified

in his June 2019 trial, he waived his privilege against compulsory self-

incrimination. Once he waived it, any information he testified to became

admissible at any subsequent trial.

      The present case is analogous to Gianakos and distinguishable from

Harrison. Like Gianakos’s testimony, Cooper’s prior testimony was not the fruit

of an illegally obtained confession. In the first trial, Cooper testified in his own

defense to rebut other witnesses’ testimony. The testimony from the other

witnesses was not illegally obtained and thus, was not constitutionally suspect,

unlike the confessions in Harrison. Cooper “may have determined that his

testimony was strategically necessary for his defense, but it was not because

the government had illegally obtained evidence in violation of his constitutional

rights.” Gianakos, 415 F.3d at 919. Thus, the admission of Cooper’s testimony

from the June 2019 trial does not violate his Fifth Amendment right against

self-incrimination.

      Cooper argues that Gianakos is distinguishable because Gianakos

testified as a witness in another trial and that testimony was later admitted

against him in his own trial. Docket 186 at 2. This is incorrect. As stated

above, the defendant in Gianakos first testified in his state trial. 415 F.3d at

918. That testimony was later used in Gianakos’s federal trial. Id. In both

trials, the defendant was Gianakos.

                                          5
      Cooper also notes that his second trial includes new charges. Docket 186

at 2. But the general rule that prior testimony is admissible does not require

the subsequent trial be for the exact same charges. See Gianakos, 415 F.3d at

919 (stating “the information given is admissible at any subsequent trial.”

(emphasis added)).

                                  CONCLUSION

      It is

      ORDERED that the defendant’s testimony from the June 2019 trial is

admissible under Rule 801(d)(2)(A). If the United States offers the evidence

during trial, it will be read into the record so the jury can hear the testimony.

The transcript itself will not go back to the jury.

      Dated October 4, 2019.

                                       BY THE COURT:


                                       /s/ Karen E. Schreier
                                       KAREN E. SCHREIER
                                       UNITED STATES DISTRICT JUDGE




                                         6
